Me. Justice Feanoo Soto
delivered the opinion of the court.
Manuel Currá was found guilty of the offense defined and penalized by section 61 of the Excise-Tax Law of June 15, 1919.
In his appeal to this Supreme Court the only error assigned refers to the refusal of the trial court to sustain a motion for acquittal based on the lack of evidence.
However, the evidence was sufficient to sustain the judgment of the trial court. Two insular policemen testified that they were eye-Avitnesses of the commission of the offense and seized the apparatus with which the offense was committed.'
Both witnesses, to whom the court gave entire Credit, testified eorroboratively that they surprised Manuel Currá and Pedro Colón in a mountainous place at night operating a still for the manufacture of alcohol. The witnesses were attracted by a light, called by them a torchlight, which shone around the defendants so that they could see at a distance of 25 meters, more or less, the handling- of the still by the said defendants. These witnesses testified to the existence of the still as an apparatus composed of the necessary parts for distilling alcohol. These parts consisted of a boiler with its head and worm mounted on a stone furnace. One of *759the defendants kept the fire going while the other, the appellant, operated the still. In these circumstances and because of the noise made by an accidental fall of one of the policemen, the defendants fled when the policemen were nearing the place, taking with them a part of the head, but leaving at the place a receptacle Containing molasses and the worm inside of a barrel.
This was the description of the facts and from them the direct participation of the appellant in the commission of the offense appears clearly.
The record shows no material error for review, and there being no showing of passion or prejudice on the part of the trial judge in weighing the evidence, the judgment must be

Affirmed.

Chief Justice Del Toro and Justices Wolf, Aldrey and Hutchison concurred.